Yesawich Jr., J.
Appeal from an order of the Family Court of Broome County (Pines, J.), entered June 3, 1998, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, finding respondent in violation of a prior disposition.
Respondent appeals from an order adjudicating her a person in need of supervision (hereinafter PINS) and placing her in the care of petitioner for a period of one year. Inasmuch as Family Court failed to specifically advise respondent of her right to remain silent, as required by Family Court Act § 741 (a), prior to accepting her admissions to the allegations contained in the PINS petition (see, Matter of Tyronda K., 209 AD2d 816; Matter of Anthony SS., 197 AD2d 767, 768), the order adjudicating her a PINS must be reversed and the order of disposition vacated.
Were we to reach respondent’s remaining argument, we would find it to be without merit.
Cardona, P. J., Mikoll, Spain and Graffeo, JJ., concur. Ordered that the order is reversed, on the law, without costs, and matter remitted to the Family Court of Broome County for further proceedings not inconsistent with this Court’s decision.